Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 1, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, and 20 have been amended. Claims 1-20 are rejected and pending in the application. This action is Final. 

Arguments 
Applicant Argues: 
Claim 1 has been amended to clarify the “identifying” recitation identifies "one or more patterns in the relationships between the plurality of instructional statements that correspond to at least one of the known patterns" (emphasis added). Oberbreckling fails to suggest at least this recitation. Each of Soza and Gownder alone or in combination similarly fail to teach or suggest claim 1 as amended. Accordingly, claim 1 is allowable over the combination. Claim 12 includes similar amendments.

Examiner Responds:
First, the amendment to claim 20 has clarified the claim objection. Thus, the claim objection for claim 20 has been withdrawn. 
Next, Applicant's 35 USC § 103 arguments, noted above, with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

	Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 2, 3, 4, 6, 10, 11, 12, 13, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Soza  et al. U.S. Patent Publication (2018/0096001; hereinafter: Soza) in view of Gownder U.S. Patent Publication (2006/0015483; hereinafter: Gownder) and further in view of Gibson U.S. Patent Publication (2021/0117437; hereinafter Gibson) and further in view of Oberbreckling et al. U.S. Patent Publication (2018/0075104; hereinafter: Oberbreckling)

Claims 1 and 12
As to claims 1 and 12, Soza discloses a system comprising: 
one or more source (paragraph[0009], “The import scripts may comprise at least a first data retrieval script for performing a complete import of a source table of the data source…etc.”); 
a target database (paragraph[0020], “The method may comprise maintaining at least two databases in the target storage system…etc.”); 
a server comprising one or more processors and memory storing instructions that, when executed by the one or more processors, cause the system to (paragraph[0451], “FIG. 26 illustrates an example of a hardware/software architecture of a server node 2600 which may be used to implement methods and techniques described herein. The server includes one or more processors…etc.”): 
receive a first instructions file comprising instructions to generate content, based on content, of a first table and a second table, from the one or more source databases, as one or more columns of a third table of the target database (paragraph[0419]-paragraph[0420], “The generated query includes a table join based on the selected relationship, i.e. with a join defined on the table columns to which the relationship relates (this may be done e.g. by adding a WHERE statement or similar, such as "WHERE T1.A=T2.B" to define a join condition between table 1 column A and table 2 column B)… The query results may also be transmitted to a user device 116 (e.g. PC terminal or mobile device) for display to the user, stored as a new table in the data lake 108…etc.”, the reference describes a script (i.e., a first instruction file) being received by the system to generate a query join between two tables (i.e., first table and second table) to create a new table (i.e., third table).);
receive metadata corresponding to each of the first table and the second table (paragraph[0375], “In a preferred embodiment, the metadata collection tool additionally allows users to define relationships between tables (or more specifically between table columns), and/or to document relationships by way of metadata using the same metadata collection process previously described….etc.”);
parse the first instructions file to identify a plurality of instructional statements, wherein each instructional statement comprises at least one respective operation each configured to operate on the content of one or more of the first and second tables, and relationships between the plurality of the instructional statements (paragraph[0432], “A query clone/edit process 2416 may be invoked for an existing stored query. In that case the query builder creates a copy of the query definition from the stored query and the process may then include the following illustrative steps: [0433] Step 2418: The data selection may be modified (e.g. adding, removing or changing selected source tables). [0434] Step 2420: The joins may be modified (e.g. by changing the relationship used as the basis for a table join). [0435] Step 2422: Sort/aggregation and filter criteria may be changed. [0436] Step 2424: An output preview is generated. [0437] Step 2426: The edited query is saved….etc.”, the reference describes a user being able to edit (i.e., parse) the query definition (organization structures of a plurality of statements) in the script (i.e., first instruction). The Examiner interprets the query definition to have a plurality of join and filter statements (i.e., plurality of statements).); 
determine, for at least one of the statements, of the plurality of statements, a type of relationship between the first table and the second table (paragraph[0425], paragraph[0425], “One or more relationships between the tables to serve as table joins for the query are specified--these may be predefined relationships or relationships found by the Table Analyser (in which case the relationship metadata in repository 2210 may be used to identify suitable relationships)…etc.”). 

Soza does not appear to explicitly disclose 
the determination comprising: 
determine whether the first instructions file includes an iterative query and
determine, based on whether the first instructions file includes an iterative query, which columns of the first table and which columns of the second table are part of the iterative query; 
retrieve a collection of known patterns and corresponding recommended replacement patterns, wherein a given know pattern comprises: 
an identification of at least two instructional statements, and an organizational structure between the identified at least two instructional statements; 
identify, based on the determined type of relationship between the first table and the second table and based on the identified plurality of instructional statements and the relationships between the plurality of instructional statements one or more patterns in the relationships between the plurality of instructional statements that correspond to at least one of the known patterns; 
generate a first results file comprising: 
the identified one or more patterns; 
one or more suggested modifications to the identified one or more patterns based on one or more corresponding recommended replacement patterns; and
a textual explanation of the one or more suggested modifications; and 
output the first results file.

However, Gownder discloses the determination comprising: 
determine whether the first instructions file includes an iterative query (paragraph[0026], “FIG. 5 illustrates a preferred method for implementing query generator 150. As illustrated in FIG. 5, query generator 150 operates on modified query template 320. Query generator 150 uses token character 435 to separate SELECT-clause and WHERE-clause from the rest of query template 320, and then stores SELECT-clause and WHERE clause as a single string of characters in a local program variable (505)….etc.”) and
determine, based on whether the first instructions file includes an iterative query, which columns of the first table and which columns of the second table are part of the iterative query (paragraph[0026], “Query generator 150 then uses token character 435 to identify data type character and dynamic parameter pairs, and stores each pair as string of characters in an element of a local list variable (510), wherein the data type character is the first character in each element. Query generator 150 then iterates through each element in the local list variable (515)….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soza with the teachings of Gownder to determine query elements which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soza with the teachings of Gownder to translate an external access to a database into internal access to the database, and translation of an external query format into an intermediate query format (Gownder: paragraph[0001]). 

The combination of Soza and Gownder do not appear to explicitly retrieve a collection of known patterns and corresponding recommended replacement patterns, wherein a given know pattern comprises: 
an identification of at least two instructional statements, and an organizational structure between the identified at least two instructional statements; 
identify, based on the determined type of relationship between the first table and the second table and based on the identified plurality of instructional statements and the relationships between the plurality of instructional statements one or more patterns in the relationships between the plurality of instructional statements that correspond to at least one of the known patterns; 
generate a first results file comprising: 
the identified one or more patterns; 
one or more suggested modifications to the identified one or more patterns based on one or more corresponding recommended replacement patterns; and
a textual explanation of the one or more suggested modifications; and 
output the first results file.

However, Gibson discloses retrieve a collection of known patterns and corresponding recommended replacement patterns, wherein a given know pattern comprises (paragraph[0023], “The present concepts describe transforming data from one data model to another. The transformation to produce data structures that conform to the target may be described, and the data transform code to move the data from the source data model to the target data model may be produced, according to a series of robust patterns that allow high performance of the target data model. That is, the present concepts are directed to patterned transformations from one data structure to another data structure...etc.”): 
an identification of at least two instructional statements, and an organizational structure between the identified at least two instructional statements (paragraph[0028]-paragraph[0035], “The systems and methods can accept user instructions that describe how to map one or more source data models to either (1) a new target data model or (2) a predefined target data model loaded from an existing data storage system or metadata definitions. The instructions can specify schema mapping and data transformation patterns to be used. The mapping patterns and rules may include well-known patterns and rules that transform the source data model to the target data model depending on the purpose of the target data model. For example, when the intent is to use the target data model for reporting, entities in the source data model may be denormalized or aggregated into entities in the target data model…etc.”); 
identify, based on the determined type of relationship between the first table and the second table and based on the identified plurality of instructional statements and the relationships between the plurality of instructional statements one or more patterns in the relationships between the plurality of instructional statements that correspond to at least one of the known patterns (paragraph[0036]-paragraph[0037], “the systems and methods can compute a fine-grained mapping between elements in the target data model and elements in the source data models based on the user instructions such that it is possible to trace how every element of the target data model is mapped from the source data models. The systems and methods can generate computer code that defines a target data store that conforms to the structure defined by the target data model in a relational or other kind of data storage system…etc.” and paragraph[0049]-paragraph[0051]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soza with the teachings of Gownder and Gibson to determine target and source code patterns which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soza with the teachings of Gownder and Gibson to transform one data model to another data model (Gibson: paragraph[0002]).
	
The combination of Soza, Gownder, and Gibson do not appear to explicitly disclose generate a first results file comprising: 
the identified one or more patterns; 
one or more suggested modifications to the identified one or more patterns based on one or more corresponding recommended replacement patterns; and
a textual explanation of the one or more suggested modifications; and 
output the first results file.

However, Oberbreckling discloses generate a first results file comprising: the identified one or more patterns (paragraph[0130], “The profile engine 326 can analyze the data to determine that it includes strings of two or fewer words (or tokens). This pattern can be provided to recommendation engine 318 which can query knowledge service 310…etc.”); 
one or more suggested modifications to the identified one or more patterns based on one or more corresponding recommended replacement patterns(paragraph[0130], “a user can view recommendations in recommendation panel 404 and based on the recommendation, identify the data to be changed. For example, recommendation 410 includes a recommendation to rename "Col 0008 to city"….etc.”); and
a textual explanation of the one or more suggested modifications (paragraph[0011], “In some embodiments, a system is disclosed for generating and displaying interactive visualizations for recommended data transformations and repairs….etc.”); and 
output the first results file (paragraph[0047], “In some embodiments, a publish stage 112 can provide data source metadata captured during enrichment and any data source enrichments or repairs to one or more visualization systems for analysis (e.g., display recommended data transformations, enrichments, and/or other modifications to a user)….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soza with the teachings of Gownder, Gibson, and Oberbreckling to determine user recommendation would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soza with the teachings of Gownder, Gibson, and Oberbreckling for merging different data from unrelated sources (Oberbreckling: paragraph[0006]).

Claims 2 and 13
As to claims 2 and 13, the combination of Soza, Gownder, Gibson, and Oberbreckling discloses all the elements in claim 12, as noted above, and Soza further disclose wherein the instructions to determine the type of relationship further cause the server to: identify the type of relationship as one of: one-to-one; one-to-many; or many-to-many (paragraph[0217], “Typically, the relationships identified are of the nature of a primary key to foreign key relationship, i.e. a relationship between a primary key in one table and a corresponding foreign key in another table. Such relationships are commonly used to represent one-to-one and one-to-many entity relationships in relational data schemas (with many-to-many relationships usually modelled using auxiliary mapping tables)….etc.”).

Claims 3 and 14
As to claims 3 and 14, the combination of Soza, Gownder, Gibson, and Oberbreckling discloses all the elements in claim 12, as noted above, and Gownder further disclose wherein the instructions to parse the first instructions file to identify the organizational structure further cause the server to: 
determine whether the first instructions file includes an iterative query (paragraph[0026], “FIG. 5 illustrates a preferred method for implementing query generator 150. As illustrated in FIG. 5, query generator 150 operates on modified query template 320. Query generator 150 uses token character 435 to separate SELECT-clause and WHERE-clause from the rest of query template 320, and then stores SELECT-clause and WHERE clause as a single string of characters in a local program variable (505)….etc.”); and
determine, based on whether the first instructions file includes an iterative query, which columns of the first table and which columns of the second table are part of the iterative query (paragraph[0026], “Query generator 150 then uses token character 435 to identify data type character and dynamic parameter pairs, and stores each pair as string of characters in an element of a local list variable (510), wherein the data type character is the first character in each element. Query generator 150 then iterates through each element in the local list variable (515)….etc.”).

Claims 4 and 15
As to claims 4 and 15, the combination of Soza, Gownder, Gibson, and Oberbreckling discloses all the elements in claim 14, as noted above, and Soza further disclose wherein the instructions to determine the type of relationship further cause the server to: identify the type of relationship as one of: one-to-one; one-to-many; or many-to-many(paragraph[0217], “Typically, the relationships identified are of the nature of a primary key to foreign key relationship, i.e. a relationship between a primary key in one table and a corresponding foreign key in another table. Such relationships are commonly used to represent one-to-one and one-to-many entity relationships in relational data schemas (with many-to-many relationships usually modelled using auxiliary mapping tables)….etc.”).


Claims 6 and 17
As to claims 6 and 17, the combination of Soza, Gownder, Gibson, and Oberbreckling discloses all the elements in claim 12, as noted above, and Oberbreckling further disclose wherein the first results file is a JSON file (paragraph[0064], “Prepare engine 312 can normalize the data into a character separated form (e.g., tab separated values, comma separated values, etc.) or as a JavaScript Object Notation ( JSON) document for hierarchical data. In some embodiments, various file formats can be recognized and normalized. For example, standard file formats such as Microsoft Excel.RTM. formats (e.g., XLS or XLSX), Microsoft Word.RTM. formats (e.g., DOC or DOCX), and portable document format (PDF), and hierarchical formats like JSON…etc.”), and wherein the output of the first results file is a transmission in response to a call over an application programming interface (API) (paragraph[0078], “Profile engine 326 may implement operations or routines (e.g., invoke an API for routines that perform processing for regular expressions) to determine patterns in data based on one or more regular expressions….etc.”).

Claim 10
As to claim 10, the combination of Soza, Gownder, Gibson, and Oberbreckling discloses all the elements in claim 1, as noted above, and Soza further disclose further comprising: 
obtaining a first schema associated with the first table (paragraph[0005], “importing data from a data source to a target storage system, wherein the data is stored at the data source in accordance with a source data schema…etc.”); and 
obtaining a second schema associated with the second table (paragraph[0012], “modifying a data schema for the target storage system in dependence on the detected change in the source data schema…etc.”), 

Oberbreckling further disclose wherein identifying one or more patterns further comprises: 
identifying the one or more patterns based on the first instructions file, the first schema, and the second schema (paragraph[0066], “The metadata may indicate one or more patterns about the data and/or a classification of the data. As further described below, the metadata may include statistical information based on analysis of the data. For example, profile engine 326 can output a number of metrics and pattern information about each identified column, and can identify schema information…etc.”).

Claim 11
As to claim 11, the combination of Soza, Gownder, Gibson, and Oberbreckling discloses all the elements in claim 1, as noted above, and Soza further disclose wherein identifying the one or more patterns further comprises: classifying a type of relationship between a first column of the first table and a second column of the second table as one of a one-to-one relationship, a one-to-many relationship, or a many-to-many relationship(paragraph[0217], “Typically, the relationships identified are of the nature of a primary key to foreign key relationship, i.e. a relationship between a primary key in one table and a corresponding foreign key in another table. Such relationships are commonly used to represent one-to-one and one-to-many entity relationships in relational data schemas (with many-to-many relationships usually modelled using auxiliary mapping tables)….etc.”).

Claims 5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Soza  et al. U.S. Patent Publication (2018/0096001; hereinafter: Soza) in view of Gownder U.S. Patent Publication (2006/0015483; hereinafter: Gownder) and further in view of Gibson U.S. Patent Publication (2021/0117437; hereinafter Gibson) and further in view of Oberbreckling et al. U.S. Patent Publication (2018/0075104; hereinafter: Oberbreckling) and further in view of Portisch et al. U.S. Patent Publication (2020/0192901; hereinafter: Portisch) 

Claims 5 and 16
As to claims 5 and 16, the combination of Soza, Gownder, Gibson, and Oberbreckling discloses all the elements in claim 15, as noted above, but do not appear to explicitly disclose wherein the instructions to identify one or more patterns in the organizational structure that correspond to at least one of the known patterns further cause the server to:
determine the first instructions file includes a first set of SQL statements joining two one-to-many iterative tables, and 
wherein the instructions to generate the first results file further cause the server to: 
provide the identified first set of SQL statements joining two one-to-many iterative tables; and 
provide a suggested modification including a second set of SQL statements joining the two one-to-many iterative tables.

However, Portisch discloses wherein the instructions to identify one or more patterns in the organizational structure that correspond to at least one of the known patterns further cause the server to:
determine the first instructions file includes a first set of SQL statements joining two one-to-many iterative tables (paragraph[0044], " The generated join statement can, in at least some examples, be incorporated into the input code 101 in a way that complies with the syntax/semantics of the programming language (such as a query language). Generally, such a generated join statement 105 may be built based on the interrelationships 114 in the database 110…etc.”), and 
wherein the instructions to generate the first results file further cause the server to: 
provide the identified first set of SQL statements joining two one-to-many iterative tables (paragraph[0043], “The join builder 102 may generate as outputs one or more join statements or partial join statements 105. Generally, the output join statements 105 will be in the same programming language as the input code 101 (e.g. input SQL code will result in output SQL code)…etc.”); and 
provide a suggested modification including a second set of SQL statements joining the two one-to-many iterative tables (paragraph[0146], “A method 620 for generating join statement recommendations to join one or more objects in a database is provided herein. A recommended join request may be received at 622. The join request may include a table identifier for a table in the database…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soza with the teachings of Gownder, Gibson, Oberbreckling, and Portisch to recommend join statements would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soza with the teachings of Gownder, Gibson, Oberbreckling, and Portisch to increase development on an enterprise without referencing extensive documentation of a data model (Portisch: paragraph[0002]).

Claim 20
As to claim 20, Soza discloses one or more non-transitory media storing instructions that, when executed by one or more processors, cause the one or more processors to perform steps comprising: 
receiving a first instructions file comprising instructions to generate content(paragraph[0009], “The import scripts may comprise at least a first data retrieval script for performing a complete import of a source table of the data source…etc.”), based on content of a first table and a second table, as one or more columns of a third table(paragraph[0419]-paragraph[0420], “The generated query includes a table join based on the selected relationship, i.e. with a join defined on the table columns to which the relationship relates (this may be done e.g. by adding a WHERE statement or similar, such as "WHERE T1.A=T2.B" to define a join condition between table 1 column A and table 2 column B)… The query results may also be transmitted to a user device 116 (e.g. PC terminal or mobile device) for display to the user, stored as a new table in the data lake 108…etc.”, the reference describes a script (i.e., a first instruction file) being received by the system to generate a query join between two tables (i.e., first table and second table) to create a new table (i.e., third table).); 
receiving metadata corresponding to each of the first table and the second table(paragraph[0375], “In a preferred embodiment, the metadata collection tool additionally allows users to define relationships between tables (or more specifically between table columns), and/or to document relationships by way of metadata using the same metadata collection process previously described….etc.”);
parsing the first instructions file to identify a plurality of instructional statements and relationships between the plurality of the instructional statements wherein each instructional statement comprises at least one respective operation configured to operate on the content of one or more of the first and second tables, wherein the parsing the first instructions comprises: (paragraph[0432], “A query clone/edit process 2416 may be invoked for an existing stored query. In that case the query builder creates a copy of the query definition from the stored query and the process may then include the following illustrative steps: [0433] Step 2418: The data selection may be modified (e.g. adding, removing or changing selected source tables). [0434] Step 2420: The joins may be modified (e.g. by changing the relationship used as the basis for a table join). [0435] Step 2422: Sort/aggregation and filter criteria may be changed. [0436] Step 2424: An output preview is generated. [0437] Step 2426: The edited query is saved….etc.”, the reference describes a user being able to edit (i.e., parse) the query definition (organization structures of a plurality of statements) in the script (i.e., first instruction). The Examiner interprets the query definition to have a plurality of join and filter statements (i.e., plurality of statements).): 
determining, for at least one of the statements, a type of relationship between the first table and the second table as one of: 
one-to-one; 
one-to-many (paragraph[0217], “Typically, the relationships identified are of the nature of a primary key to foreign key relationship, i.e. a relationship between a primary key in one table and a corresponding foreign key in another table. Such relationships are commonly used to represent one-to-one and one-to-many entity relationships in relational data schemas (with many-to-many relationships usually modelled using auxiliary mapping tables)….etc.”); or 
many-to-many;

Soza does not appear to explicitly disclose determining whether the first instructions file includes an iterative query; and
determining, based on whether the first instructions file includes an iterative query, which columns of the first table and which columns of the second table are part of the iterative query; 
retrieving a collection of known patterns and corresponding recommended replacement patterns, wherein a given known pattern comprises:
an identification of at least two instructional statements, and  
an organizational structure between the identified at least two instructional statements; 
identifying, based on the determined type of relationship between the first table and the second table and based on the identified plurality of instructional statements and the relationships between the plurality of instructional statements, one or more patterns in the relationships between the plurality of instructional statements that correspond to at least one of the known patterns, wherein identifying one or more patterns comprises determining the first instructions file includes a first set of SQL statements joining two one-to-many iterative tables;
 generating a first results file comprising: 
providing the identified first set of SQL statements joining two one-to-many iterative tables; 
providing a suggested modification including a second set of SQL statements joining the two one-to-many iterative tables; and 
providing a textual explanation of the one or more suggested modifications based on one or more corresponding recommended replacement patterns; and outputting the first results file.

However, Gownder discloses determining whether the first instructions file includes an iterative query (paragraph[0026], “FIG. 5 illustrates a preferred method for implementing query generator 150. As illustrated in FIG. 5, query generator 150 operates on modified query template 320. Query generator 150 uses token character 435 to separate SELECT-clause and WHERE-clause from the rest of query template 320, and then stores SELECT-clause and WHERE clause as a single string of characters in a local program variable (505)….etc.”); and
determining, based on whether the first instructions file includes an iterative query, which columns of the first table and which columns of the second table are part of the iterative query (paragraph[0026], “Query generator 150 then uses token character 435 to identify data type character and dynamic parameter pairs, and stores each pair as string of characters in an element of a local list variable (510), wherein the data type character is the first character in each element. Query generator 150 then iterates through each element in the local list variable (515)….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soza with the teachings of Gownder to determine query elements which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soza with the teachings of Gownder to translate an external access to a database into internal access to the database, and translation of an external query format into an intermediate query format (Gownder: paragraph[0001]). 

The combination of Soza and Gownder do not appear to explicitly disclose retrieving a collection of known patterns and corresponding recommended replacement patterns, wherein a given known pattern comprises:
an identification of at least two instructional statements, and  
an organizational structure between the identified at least two instructional statements; 
identifying, based on the determined type of relationship between the first table and the second table and based on the identified plurality of instructional statements and the relationships between the plurality of instructional statements, one or more patterns in the relationships between the plurality of instructional statements that correspond to at least one of the known patterns, wherein identifying one or more patterns comprises determining the first instructions file includes a first set of SQL statements joining two one-to-many iterative tables;
 generating a first results file comprising: 
providing the identified first set of SQL statements joining two one-to-many iterative tables; 
providing a suggested modification including a second set of SQL statements joining the two one-to-many iterative tables; and 
providing a textual explanation of the one or more suggested modifications based on one or more corresponding recommended replacement patterns; and outputting the first results file.

However, Gibson discloses retrieving a collection of known patterns and corresponding recommended replacement patterns, wherein a given known pattern comprises(paragraph[0023], “The present concepts describe transforming data from one data model to another. The transformation to produce data structures that conform to the target may be described, and the data transform code to move the data from the source data model to the target data model may be produced, according to a series of robust patterns that allow high performance of the target data model. That is, the present concepts are directed to patterned transformations from one data structure to another data structure...etc.”)::
an identification of at least two instructional statements, and  an organizational structure between the identified at least two instructional statements (paragraph[0028]-paragraph[0035], “The systems and methods can accept user instructions that describe how to map one or more source data models to either (1) a new target data model or (2) a predefined target data model loaded from an existing data storage system or metadata definitions. The instructions can specify schema mapping and data transformation patterns to be used. The mapping patterns and rules may include well-known patterns and rules that transform the source data model to the target data model depending on the purpose of the target data model. For example, when the intent is to use the target data model for reporting, entities in the source data model may be denormalized or aggregated into entities in the target data model…etc.”); 

identifying, based on the determined type of relationship between the first table and the second table and based on the identified plurality of instructional statements and the relationships between the plurality of instructional statements, one or more patterns in the relationships between the plurality of instructional statements that correspond to at least one of the known patterns(paragraph[0036]-paragraph[0037], “the systems and methods can compute a fine-grained mapping between elements in the target data model and elements in the source data models based on the user instructions such that it is possible to trace how every element of the target data model is mapped from the source data models. The systems and methods can generate computer code that defines a target data store that conforms to the structure defined by the target data model in a relational or other kind of data storage system…etc.” and paragraph[0049]-paragraph[0051]). It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soza with the teachings of Gownder and Gibson to determine target and source code patterns which would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soza with the teachings of Gownder and Gibson to transform one data model to another data model (Gibson: paragraph[0002]).
The combination of Soza, Gownder, and Gibson do not appear to explicitly disclose wherein identifying one or more patterns comprises determining the first instructions file includes a first set of SQL statements joining two one-to-many iterative tables;
 generating a first results file comprising: 
providing the identified first set of SQL statements joining two one-to-many iterative tables; 
providing a suggested modification including a second set of SQL statements joining the two one-to-many iterative tables; and 
providing a textual explanation of the one or more suggested modifications based on one or more corresponding recommended replacement patterns; and outputting the first results file.

However, Oberbreckling discloses providing a textual explanation of the one or more suggested modifications based on one or more corresponding recommended replacement patterns (paragraph[0011], “In some embodiments, a system is disclosed for generating and displaying interactive visualizations for recommended data transformations and repairs….etc.”); and outputting the first results file(paragraph[0047], “In some embodiments, a publish stage 112 can provide data source metadata captured during enrichment and any data source enrichments or repairs to one or more visualization systems for analysis (e.g., display recommended data transformations, enrichments, and/or other modifications to a user)….etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soza with the teachings of Gownder, Gibson, and Oberbreckling to determine user recommendation would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soza with the teachings of Gownder, Gibson, and Oberbreckling for merging different data from unrelated sources (Oberbreckling: paragraph[0006]).

The combination of Soza, Gownder, Gibson, and Oberbreckling do not appear to explicitly disclose wherein identifying one or more patterns comprises determining the first instructions file includes a first set of SQL statements joining two one-to-many iterative tables;
 generating a first results file comprising: 
providing the identified first set of SQL statements joining two one-to-many iterative tables; 
providing a suggested modification including a second set of SQL statements joining the two one-to-many iterative tables; and 

However, Portisch discloses wherein identifying one or more patterns comprises determining the first instructions file includes a first set of SQL statements joining two one-to-many iterative tables (paragraph[0044], " The generated join statement can, in at least some examples, be incorporated into the input code 101 in a way that complies with the syntax/semantics of the programming language (such as a query language). Generally, such a generated join statement 105 may be built based on the interrelationships 114 in the database 110…etc.”);
 generating a first results file comprising: 
providing the identified first set of SQL statements joining two one-to-many iterative tables(paragraph[0043], “The join builder 102 may generate as outputs one or more join statements or partial join statements 105. Generally, the output join statements 105 will be in the same programming language as the input code 101 (e.g. input SQL code will result in output SQL code)…etc.”); 
providing a suggested modification including a second set of SQL statements joining the two one-to-many iterative tables (paragraph[0146], “A method 620 for generating join statement recommendations to join one or more objects in a database is provided herein. A recommended join request may be received at 622. The join request may include a table identifier for a table in the database…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soza with the teachings of Gownder, Gibson, Oberbreckling, and Portisch to recommend join statements would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soza with the teachings of Gownder, Gibson, Oberbreckling, and Portisch to increase development on an enterprise without referencing extensive documentation of a data model (Portisch: paragraph[0002]).

Claims 7, 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Soza  et al. U.S. Patent Publication (2018/0096001; hereinafter: Soza) in view of Gownder U.S. Patent Publication (2006/0015483; hereinafter: Gownder) and further in view of Gibson U.S. Patent Publication (2021/0117437; hereinafter Gibson) and further in view of Oberbreckling et al. U.S. Patent Publication (2018/0075104; hereinafter: Oberbreckling) and further in view of Champagne U.S. Patent Publication (2016/0062753; hereinafter: Champagne) 

Claims 7 and 18
As to claims 7 and 18, the combination of Soza, Gownder, Gibson, and Oberbreckling discloses all the elements in claim 12, as noted above, but do not appear to explicitly disclose wherein the instructions to parse the first instructions file further comprises: parse the first instructions file to create a first tree of statements.

However, Champagne discloses wherein the instructions to parse the first instructions file further comprises: parse the first instructions file to create a first tree of statements (paragraph[0024], “(a) parsing the first code instructions according to syntaxic and semantic rules of the first programming language so as to generate an abstract syntax tree of the first code instructions…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soza with the teachings of Gownder, Gibson, Oberbreckling, and Champagne to parse instructions into a tree structure would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soza with the teachings of Gownder, Gibson, Oberbreckling, and Champagne to transform first code instructions in a first programming language into second code instructions in a second programing language (Champagne: paragraph[0002]).

Claims 8 and 19
As to claims 8 and 19, the combination of Soza, Gownder, Gibson, Oberbreckling, and Champagne discloses all the elements in claim 12, as noted above, and Champagne further disclose wherein the instructions to parse the first instructions file further comprises: identifying, in the first tree, one or more patterns that correspond to at least one of the known patterns (paragraph[0075]-paragraph[0077], “parsing the first code instructions according to semantic rules of the first programming language so as to generate an abstract syntax tree of the first code instructions….mapping the abstract syntax tree into an architectural model of the first code in a knowledge description language...etc.”).

Claim 9
As to claim 9, the combination of Soza, Gownder, Gibson, and Oberbreckling discloses all the elements in claim 12, as noted above, but do not appear to explicitly disclose wherein parsing the first instructions file further comprises: calling a first parsing function, via an application programming interface, and including the first instructions file as part of the call to the first parsing function..

However, Champagne discloses wherein parsing the first instructions file further comprises: calling a first parsing function, via an application programming interface, and including the first instructions file as part of the call to the first parsing function(paragraph[0025], “parsing the first code instructions according to syntaxic and semantic rules of the first programming language so as to generate an abstract syntax tree of the first code instructions…etc.”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the teachings of Soza with the teachings of Gownder, Gibson, Oberbreckling, and Champagne to parse instructions into a tree structure would result in the claim invention. The skilled artisan would have been motivated to improve the teachings of Soza with the teachings of Gownder, Gibson, Oberbreckling, and Champagne to transform first code instructions in a first programming language into second code instructions in a second programing language (Champagne: paragraph[0002]).

Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAUNE A CONYERS whose telephone number is (571)270-3552.  The examiner can normally be reached on M-F 8:00am-4:30pm EST. EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DAWAUNE A CONYERS/Primary Examiner, Art Unit 2152 
May 6, 2022                                                                                                                                                                                                       

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000